Defendant appeals from a sentence imposed of $250, and, in default of payment, of four months in jail, for carrying concealed weapons.
Since the offense is one punishable by fine or imprisonment in the parish jail (Act No. 43 of 1906), and since the penalty actually imposed does not exceed $300 or six months in the parish jail, the motion filed to dismiss the appeal must be sustained. Const. 1921, art. 7, § 10; State v. Hamilton, 128 La. 91, 54 So. 482; State v. Mitchell, 137 La. 1098, 69 So. 851; State v. Desimone, 143 La. 505, 78 So. 751.
The appeal is dismissed. *Page 729